Citation Nr: 1615308	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-10 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a disability of the right Achilles tendon, post rupture and repairs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA) that effectuated a Board decision to grant service connection for the right Achilles tendon, post rupture and repairs.  The RO assigned an initial 10 percent rating effective May 31, 2006. 

The Veteran appeared at a hearing before the undersigned in March 2013.  A transcript of this hearing is in the electronic record.  

The Board remanded this case in December 2013 for further development.  

At the time of the December 2013 Board remand it was noted that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was part of the increased rating claim, citing Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, entitlement to a TDIU rating was listed as an issue.  However, since then, in e-mail in February 2015 the Veteran withdrew the TDIU claim and this was confirmed in February 2015 when his representative stated that this claim was withdrawn.  So, it is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claimant can choose to limit an appeal to less than the maximum benefit); 38 C.F.R. § 20.204 (2015) (a claimant can withdraw an appeal at any time prior to a Board decision on the issue).  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

In the Veteran's April 2010 notice of disagreement (NOD) he set forth a claim for service connection for atrophy of the right calf as being due to the service-connected the right Achilles tendon, post rupture and repairs.  Recently, by RO letter of September 5, 2012, he was informed that the RO would not make a decision on that claim until after resolution of the current appeal.  Thus, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

The right Achilles tendon, post rupture and repair is manifested by loss of most of the Achilles tendon, weakness requiring a brace at all times and marked limitation of motion with severe disability analogous to a severe foot injury.  


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for right Achilles tendon, post rupture and repairs are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The Veteran's claim arises from a disagreement with the initial disability rating that was assigned by a December 2009 rating decision upon granting service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

38 C.F.R. § 3.103(c)(2) requires that one presiding at a hearing explain the issues and suggest the submission of relevant but overlooked evidence.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing focused on the elements needed for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).

Moreover, following the hearing the Board remanded the case to help substantiate the claim.  It was requested that records of the Social Security Administration (SSA) be obtained and those records are now contain in Virtual VA.  Also, another rating examination was to be performed and this was done in July 2014.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Thus, the Board finds that, consistent with Bryant, Id., there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Moreover, the Board finds that the recent examination is adequate to evaluate the Veteran's service-connected disorder as it included an interview with the Veteran, a full physical examination, and addressed the relevant rating criteria.  Therefore, the Board finds that the examination report is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  

Further, there has been substantial compliance with the Board's remand directives as the providing the most recent examination and issued a SSOC.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007).

Background

In November 2005, the Veteran had surgery on his right Achilles tendon to repair the rupture at a private hospital.  In December 2005, he developed a Staph infection.  In January 2006, he had a recurrent abscess infection.  He received post-operative wound treatment through April 2006 with the physician who performed the surgery.  

A report of the Veteran's May 2006 report of surgery for a ruptured right Achilles tendon with infected open wound and necrotic infected Achilles tendon reflect that the surgeon believed that 95 percent of the reconstructed remnant tendon was necrotic and had to be sharply debrided.  

A September 2006 clinical record of M. G. L., a private podiatrist, states that following the Veteran's right Achilles tendon surgery, he was ambulating very well but had significant limitation.  He still had some weakness of right ankle plantar flexion, and could not rise up on the ball of the right foot.  An MRI revealed significant thinning of the Achilles tendon.  There was no doubt that he would not be able to perform anything where he had to climb in and out of trucks or ladders, or any type of heavy lifting of more than 5 to 10 pounds.  Further reconstructive surgery was not recommended and if he again ruptured that tendon he was at risk of amputation of the right foot and leg.  

On VA examination in October 2006 the Veteran reported that he had right ankle pain which he estimated to be 8 on a scale of 10.  He also complained of weakness, stiffness, fatigability, and swelling.  He reported having pain when standing and walking as well as pain and occasional spasm when at rest.  He used a brace, a cane, and crutches but denied having flare-ups.  He walked with a right sided limp.  He was unable to squat.  He could not rise on the ball of his right foot.  The right Achilles tendon was normally aligned on weight-bearing and non-weight-bearing.  He had a bulge of that tendon due to past surgery and had pain on manipulation of that tendon.  He had pain on plantar flexion against resistance.  There was no instability or laxity.  

A VA examination in November 2009 focused primarily on the Veteran's left ankle.  However, range of motion testing revealed that dorsiflexion of the right ankle was to 10 degrees and plantar flexion was to 20 degrees.  There was pain on repetitive motion but no additional limitation of motion.  The Veteran reported that his right ankle prevented him from working.  

A July 2011 letter from F. A. S., a physician, it was reported that he had treated the Veteran since 2001.  In 2005 the Veteran had surgery for a rupture of the right Achilles tendon.  In 2006 he had 95 percent of that tendon removed.  Since then he had had limitation of motion of the right ankle and atrophy of the right calf muscle.  

At the 2013 hearing the Veteran testified that he had surgically lost 95 percent of the right Achilles tendon from past surgery and had significant limitation of motion of the right ankle.  He used an ankle brace and a cane.  As to flare-ups, his right ankle condition was "pretty much consistent."  Page 4.  He had received SSA benefits since 2008 due to his right Achilles tendon problems, and other service-connected disorders in addition to his nonservice-connected colitis (and apparently also his nonservice-connected diabetes, see page 9 of the transcript).  It was stated that his right ankle condition precluded employment.  Page 7.  

On VA examination in July 2014 the Veteran's claims file and VA electronic records were reviewed.  It was noted that the Veteran was service-connected for disability of each ankle.  As to his right ankle, he had had multiple surgeries, the most recent being in 2006.  However, he had had a postoperative infection and further debridement.  He now had constant right ankle pain, which he estimated to be 6 on a scale of 10.  He had significant right ankle limitation of motion and used an ankle foot orthosis (AFO) brace at all times to protect that ankle but he had no foot drop.  

In regards to additional loss of motion during a flare-up and as to repetitive movement, the examiner was not able to accurately determine additional loss of motion without resorting to mere speculation.  Examiner was unable to determine any measurable objective evidence to determine additional loss of motion during flare-ups or on repetitive movement.  However, as to flare-ups the Veteran reported that he had flare-ups only in the left ankle.  

On range of motion testing the Veteran had plantar flexion of the right ankle to 25 degrees (with normal being to 45 degrees) and pain began at zero (0) degrees.  Dorsiflexion was to only 5 degrees (with normal being to 20 degrees) and pain began at zero (0) degrees.  These ranges of motion of motion were unchanged after three (3) repetitions of motion.  It was reported that he had functional loss or impairment in each ankle due to limited as well as painful motion, atrophy of disuse, and disturbance of locomotion with an antalgic gait, and also right calf atrophy inasmuch as the circumference of the right calf was 1 cm. less than on the left.  

Also, the Veteran had localized tenderness or pain on palpation of joints or soft tissue of each ankle.  However, it was reported that he had 5/5 strength in the right ankle in plantar flexion and dorsiflexion.  As to joint stability anterior drawer test and talar tilt test (inversion/eversion stress) revealed no laxity.  There was no ankylosis of either ankle.  He had not had "shin splints", stress fractures, Achilles tendonitis, malunion of calcaneus (os calcis) or talus (astragalus), or a talectomy (astragalectomy).  Postoperatively, in the right ankle he had pain, limited motion, and postoperative scarring but the scar was not painful or unstable, and did not involve a total area of greater than 39 square cm (6 square inches).  Specifically, there was a vertical scar over the right ankle that started at the ankle and radiated up the posterior portion of the right leg and was 16.0 cms. by 0.5cms. and nontender.  However, he had pain on palpation of both ankles over the Achilles tendons.  He constantly used a right ankle brace.  He constantly used a cane as an ambulatory aid due to disabilities of both ankles, his thoracolumbar spine disability and nonservice-connected hip problems.  Functioning of the right ankle was not so diminished that amputation with prosthesis would equally serve the Veteran.  X-rays in July 2014 had revealed mild arthritis in each ankle. There was also a very small cystic area or osteochondral defect in medial articular surface of right talus.   

The examiner stated that the Veteran's right ankle disorder impacted his ability to work.  Further information indicates that the medical records clearly documented diabetic peripheral neuropathy but there was no diagnosis of lumbar radiculopathy.  Historically, it was noted that in March 2007 a private examiner had stated that the Veteran's ability to work his normal occupation was severely compromised, both from his injuries as well as from his other medical conditions, particularly his diabetes.  It precluded him from doing his normal work as a truck driver, particularly loading and unloading.  He was at a very high risk of rupturing what remained of his Achilles tendon.  It was noted that in September 2007 there had been a right Achilles tendon rupture in the fall of 2005 for which the Veteran had irrigation and repair.  Postoperatively, he re-ruptured the tendon and then, in addition, had a postoperative infection, in 2006.  

On examination thereafter there had been slight weakness on plantar flexion.  He had neutral hindfoot alignment on standing, with normal arches, as well as slight plantar flexion of the ankle with strength of 4/5.  Dorsiflexion was to 10 degrees and plantar flexion to 30 degrees. Noted at this exam was a significant peripheral neuropathy (secondary to diabetes mellitus) and not due to his service-connected Achilles tendon condition.  A right ankle MRI documented an abnormal Achilles signal with thinning and attenuation of the Achilles tendon, and the Veteran had been told to continue with his Arizona brace and physical therapy was ordered. 

Continuing, it was stated that on VA podiatry consultation in February 2008 the Veteran stated that he only had approximately 10 % of the Achilles still attached at the insertion site.  He stated his main complaint was not being able to push his foot down while walking and having decreased strength in his calf.  On examination the right Achilles tendon had a palpable non-movable hard mass along the tendon and mild pain on palpation.  There was mild atrophy of right calf muscle, compared to the left.  His gait appeared unsteady but he was able to propulse.  A neurosurgery consultation in November 2010 noted that he had been a truck driver but had not work since 2005.  In August 2011 he had presented to a VA podiatry clinic and had a non-antalgic gait.  He used an AFO brace on the right ankle and stated that it helped.  He related that his left Achilles tendon would become painful due to compensating from pain from the right ankle.  He had lower right calf muscle atrophy.  Strength was 5/5 in all directions and he was able to dorsiflex the right ankle to about 5 degrees and plantar flex to about 35 degrees.  The right Achilles tendon felt solid with no palpable masses, and there was no pain at the insertion of the tendon or against resistance.  

It was concluded that as to employment limitations, after a detailed review of the claim file and VA electronic records, the Veteran was limited to sedentary employment, e.g., desk or computer work, due to his service-connected disorders of the thoracolumbar spine, left ankle, and right ankle disorders.  Although his service-connected disorders precluded his prior occupation as a truck driver, they did not preclude gainful sedentary employment and his education level would allow him to perform this type of employment.  

An undated letter from M. G. L., a private podiatrist, states that following the Veteran's right Achilles tendon surgery, with removal of a portion of that tendon, he had had significant muscle atrophy and residual deformity of the right lower leg and ankle.  He needed an AFO device to ambulate.  The removal of the Achilles tendon was equal to or greater than ankylosis.  Treatment records of that podiatrist are on file and show that treatment primarily for foot care for diabetes and diabetic complications which included not only dermatological manifestations but also diabetic peripheral neuropathy with complaints of numbness and pain.  In June 2014 the Veteran's station and gait were, overall, normal.  He had overall normal strength, bulk, and tone in the right lower extremity.  He had decreased sensation in the right leg.  


Rating Principles

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with periarticular pathology is to be at rated at least at the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  

With the foot at a 90 degree angle to the ankle as the neutral or starting position, a normal (full) range of ankle motion is defined as follows: from 0 degrees to 20 degrees of dorsiflexion and from 0 degrees to 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271 limitation of motion of an ankle warrants a 10 percent rating when moderate and 20 percent when marked.  Full dorsiflexion is to 20 degrees and full plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5272, ankylosis of the subastragalar or tarsal joint in a good weight-bearing position warrants a 10 percent rating and when in poor weight-bearing position a 20 percent rating is warranted.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5273, malunion of the os calcis or the astragalus with moderate deformity warrants a 10 percent rating and 20 percent is warranted if the deformity is marked.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5274, a 20 percent rating is warranted for residuals of an astragalectomy.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, ankylosis of the ankle in plantar flexion, less than 30 degrees warrants a 20 percent rating.  If ankylosed in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees, a 30 percent rating is warranted.  If ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity, a 40 percent rating is warranted.  

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5056 surgical replacement of the ankle with a prosthetic replacement warrants a 100 percent rating for one year following the prosthesis (commencing after the initial grant of the 1-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge).  With chronic residuals consisting of severe painful motion or weakness, a 40 percent rating is warranted.  With intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to 5270 (ankle ankylosis) or 5271 (limited ankle motion).  The minimum rating for prosthetic replacement of an ankle is 20 percent.  Note (2): Special monthly compensation is assignable during the 100 percent rating period the earliest date permanent use of crutches is established.  

Loss of use of one foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5167.  A severe foot injury warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

When a reasonable doubt arises, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

The evidence shows that the Veteran does not have ankylosis of the right ankle or of the subastragalar or tarsal joints.  He has not had an astragalectomy and does not have malunion of the os calcis or astragalus.  Thus, his residuals of right Achilles tendon surgery are best evaluated on the basis of the function which the tendon governs including motion of the right ankle.  The current 10 percent rating encompasses moderate limitation of motion.  

The limitation of motion of the right ankle which the Veteran experiences more closely approximates marked limitation of motion, particularly when he also has other complaints associated with the postoperative residuals and particularly weakness.  In this regard, the 2009 VA examination found that right ankle dorsiflexion was to only 10 degrees, which is only half of the normal range of motion; and the 2014 VA examination found that dorsiflexion was to only 5 degrees, which is only one-quarter of the normal range of ankle dorsiflexion.  Similarly, the 2009 VA examination found that plantar flexion of the right ankle was to only 20 degrees which is less than half of normal rom in that plane for that joint, and the 2014 VA examination found that plantar flexion was to only 25 degrees, which is only slightly more than half of the normal range of motion in that plane for that joint.  

The Board is aware that the Veteran may have some superimposed symptomatology in the right leg due to nonservice-connected diabetes mellitus.  This is particularly true as to the documented decreased sensation in the right leg.  While it is possible that there is some motor impairment of the right leg due to the nonservice-connected diabetic neuropathy, it is also clear that at least since the right ankle surgery in 2006 the Veteran has required the use of an AFO brace on his right ankle.  The non-service connected symptomatology has not been distinguished from the service connected.  Hence all of the symptomatology is considered in evaluating the service connected disability.  Mittleider v. West, 11 Vet App 181 (1998).

Because the diagnosed disability is not listed in the rating schedule an analogous rating is permitted under Diagnostic Code 5284 for other foot injuries.  Cf. Copeland v. McDonald, 27 Vet. App. 333 (2015).  In addition to marked limitation of motion, the Veteran's disability is manifested by loss of most of the Achilles tendon, constant pain, and the need for the constant use of a brace.  These manifestations are indicative of a severe disability.  Accordingly, a 30 percent rating is warranted under Diagnostic Code 5284.  Given the finding that the Veteran would not be equally well served by amputation at the site of election, the evidence does not show that the Veteran has loss of use of the foot.  See 38 C.F.R. § 4.63 (2015).  

Accordingly, in light of the foregoing, and resolving all doubt in favor of the Veteran, a 30 percent disability rating is warranted for the right Achilles tendon, post rupture and repairs.  However, no higher schedular rating is warranted based on the evidence of record. 

Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, but not from considering whether the case should be referred to the Director of VA's Compensation Service for such purpose.  The threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular ratings are inadequate.  This is done by comparing the level of severity and symptoms of the service-connected disability with the schedular rating criteria and if the latter reasonably describe the disability level and symptoms, then the disability picture is contemplated by the Rating Schedule and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran has been assigned a rating that contemplates severe disability, including a severe impact on work.  See 38 C.F.R. § 4.1 (2015) (generally the degree of disability specified is considered adequate to compensate for considerable time lost from work due to exacerbation or illnesses commensurate with the degree or grade of disability).

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  

The Board acknowledges that the service-connected right Achilles tendon disability has resulted in time lost from work and, so, loss of income but such pecuniary loss is the purpose of VA disability compensation based on average earning impairment and here the evidence does not show that the service-connected right Achilles tendon disability has interfered with employment beyond what is contemplated by the rating criteria.  

While it is true that the scheduler rating criteria do not always address the symptoms specifically described by the Veteran this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

As to the contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1.  

Because the rating schedule contemplates the Veteran's disability referral for extraschedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).  

VA is required to consider whether referral is required for consideration of an extraschedular combined rating.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  In Yancy v. McDonald, No. 14-3390, slip op. 12 and 13 (U.S. Vet. App. Feb. 26, 2016) (precedential panel decision) the Court rejected the contention that "[e]xtraschedular referral is always raised by the record when a veteran has multiple service-connected disabilities" [and that the Federal Circuit's decision in] Johnson [v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014)] does not make such a categorical holding."  Further, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration the Board's jurisdiction was limited to only those service-connected disorder(s) on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacked jurisdiction to examine the proper schedular rating for a disability not on appeal.  Thus, in this case, extraschedular consideration will be given to the service-connected right Achilles tendon, status post rupture and repairs without consideration of the impact of the Veteran's other service-connected disorders.  

Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) recognizes that the combined effect of certain disabilities may result in greater disability and therefore require greater compensation.  See, e.g., 38 C.F.R. § 4.26, Bilateral Factor ("When a partial disability results from disease of injury of both arms, or both legs, or paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  The bilateral factor will be applied to such bilateral disabilities before other combinations are carried out and the rating for such disabilities including the bilateral factor in this section will be treated as 1 disability for the purpose of arranging in order of severity and for all further combinations.").  Here, because the Veteran is also service-connected for disability of the left ankle, the bilateral factor is for application in determining the combined rating for the purpose of calculating the amount of disability compensation payable.  There is no evidence that the combined rating is inadequate.






						(CONTINUED ON NEXT PAGE)
ORDER

An initial rating of 30 percent for the right Achilles tendon, post rupture and repairs is granted, effective May 31, 2006.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


